Citation Nr: 0424290	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an original disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
March 1, 1996 to February 5, 1998.

2.  Entitlement to an original disability rating in excess of 
50 percent for PTSD subsequent to July 1, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1964.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, dated in September 2001, that granted the 
veteran's claim of entitlement to service connection for 
PTSD.  The decision assigned December 28, 1995 as the 
effective date of service connection and assigned a temporary 
100 percent disability rating from December 28, 1995, under 
38 C.F.R. § 4.29 (2003) during the veteran's inpatient 
treatment for PTSD.  Beginning March 1, 1996 the disability 
rating assigned to the veteran's PTSD was reduced to 30 
percent upon his release from inpatient treatment.  Effective 
February 5, 1998, the disability rating was again raised 
temporarily to 100 percent under § 4.29.  Again, upon the 
veteran's release from inpatient treatment, the veteran's 
rating was reduced to 50 percent effective July 1, 1998.

Although the issue certified to the Board was entitlement to 
a rating greater than 50 percent for PTSD, the Board observes 
that the veteran has noted disagreement with the assignment 
of the initial rating of his PTSD and has properly perfected 
the appeal.  Therefore, the propriety of the ratings from 
their effective date, through the point in time when a final 
resolution of each issue has been reached, is currently 
before the Board. Fenderson v. West, 12 Vet App 119 (1999); 
Grantham v. Brown, 114 F.3d 1156 (1997).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's PTSD was manifested by symptoms of 
persistent anxiety, social isolation, difficulty sleeping, 
periodic nightmares, panic attacks with agoraphobia, and 
irritability that precluded the veteran from following 
substantially gainful employment during the period of March 
1, 1996 to February 4, 1998.

3.  The veteran's PTSD was manifested by total social and 
occupational impairment subsequent to July 1, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
PTSD have been met during the period of March 1, 1996 to 
February 5, 1998.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code (DC) 9411 (2003); 38 C.F.R. § 4.132, 
DC 9411 (1996).

2.  The criteria for a disability rating of 100 percent for 
PTSD have been met subsequent to July 1, 1998.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, DC 9411 (2003); 38 C.F.R. 
§ 4.132,DC 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to notify and assist the veteran under 
all applicable law and regulations.  In a Precedent Opinion 
dated in December 2003, the VA General Counsel found that the 
duty to notify provisions of 38 U.S.C.A. § 5103 are not 
applicable to issues arising from, or "downstream" from, 
the grant of service connection such as claims for an earlier 
effective date or disagreement with the initial rating of a 
newly service-connected disability.  See Vet. Aff. Op. Gen. 
Couns. Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board. 
38 U.S.C.A. § 7104(c) (West 2002).

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Factual Background

The Board notes that the veteran was awarded Social Security 
Administration (SSA) disability benefits beginning in May 
1994 based upon disability produced by the veteran's mental 
disorders as well as his various physical disorders.  Records 
from the SSA that supported the grant of benefits have been 
obtained and attached to the veteran's claims folder.  
Psychiatric assessments noted anxiety disorder, not otherwise 
specified and a history of panic attacks with agoraphobia.  
His mental disorders were found to produce slight restriction 
in his activities of daily living and maintaining social 
functioning.  They often produced deficiencies in 
concentration, persistence or pace.  His ability to complete 
a normal workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods was moderately limited.  His ability to respond 
appropriately to changes in the work setting was said to be 
moderately limited.  The veteran was noted to like people and 
got along well with them.

The veteran underwent inpatient treatment at the Coatesville 
VAMC from December 1995 to February 1996.  He was discharged 
with a diagnosis of PTSD and panic disorder with agoraphobia.  
His GAF over the previous year was found to be 55 and upon 
release to be 60.  The veteran entered with reports of 
symptoms including anger, physical or verbal outbursts, 
isolation, guilt, trust issues, as well as difficulty with 
authority.  The veteran initially presented as chronically 
anxious and eager to be cooperative.  He noted improvement in 
his symptoms of anger, social isolation, and related 
tolerance of others.  The veteran revealed limitations on 
personal mobility, such as not being able to cross certain 
bridges, not being able to drive on certain roads, and not 
being able to fly in an airplane any longer.  He was noted to 
be able to return to pre-hospitalization employment status; 
however, the Board notes that at that time he was unemployed.

In June 1996, a VA psychologist evaluated the veteran in 
connection with his claim for service connection for PTSD.  
The examination was not requested by the RO, but was 
initiated by the veteran.  He was noted to volunteer at the 
State Multiservice Vet Center two to three mornings.  He 
until recently had socialized at the VFW club.  He had 
several friends he could talk with.  He reported having 4 to 
5 nightmares per week, sleep problems, guilt feelings, anger, 
anxiety, panic attacks, social isolation, and forgetfulness.  
Although the psychologist was unable to diagnose PTSD because 
of a lack of traumatic experiences, he did note that the 
veteran had marked problems with anxiety, depression, 
alcohol, and passive dependency.  His diagnosis was anxiety 
disorder with panic attacks, depression, and anger as well as 
alcohol dependence/abuse and passive-dependent personality.

The veteran's Vet Center counselor submitted a letter dated 
in August 1997 in support of the veteran's claims.  She noted 
that the veteran had attended counseling sessions since March 
1996 on a sporadic basis.  The veteran complained of panic 
attacks, depression, and guilty feelings because he did not 
fight in Vietnam.  He also experienced severe anxiety and 
shame.  He had difficulty establishing relationships with 
others, staying secluded in his room most of the time.  He 
was volunteering for the "Philadelphia Stand Down" in order 
to better cope with his guilty feelings. 

The veteran was examined by VA in September 1997.  The 
examiner diagnosed severe chronic PTSD with secondary anxiety 
and panic attacks.  A GAF of 50 was assigned.  The examiner 
noted the veteran had severe anxiety and panic attacks that 
frequently disabled him.  He had occupational and social 
impairment, reduced reliability and productivity, some 
impairment of short-term memory, episodes of depression and 
bouts of uncontrollable anger.  He had difficulty in 
establishing and maintaining effective work and social 
relationships, living a seclusive life with few friends.

The veteran was released from a VA domiciliary in June 1998 
from the PTSD Residential Rehabilitation Program (PRRP).  The 
discharge summary noted a GAF in June 1998 as 41.  A letter 
from the veteran's therapist and psychiatrist, dated in May 
1998 - during the veteran's stay with PRRP - offered the 
impression that due to the severity of the symptoms of PTSD 
the veteran's industrial capacity and social capacity were 
considerably impaired.  Due to the severity of the 
nightmares, intrusive thoughts, dysfunctional episodes, 
ambivalence and rage, as well as his inability to interact 
socially, his capacity to function in job situations was very 
poor.  Taking into account the severity of the symptoms, that 
included industrial incapacitation, it was believed that the 
veteran was totally disabled.  The veteran was noted to have 
a GAF of 35.

The veteran was examined by a board of two VA psychiatrists 
in connection with his claim of service connection for PTSD 
in June 1998.  They noted recurrent signs and symptoms of 
PTSD including recurring memories on a daily basis, 
flashbacks, nightmares, avoidant symptoms, poor sleep and 
intense irritability.  He also experienced phobia of bridges, 
heights, and groups of people.  PTSD and panic disorder with 
agoraphobia was diagnosed.  A GAF of 40 was assigned.

Two VA psychiatrists examined the veteran separately in May 
and June 2001 in conjunction with his claim for service 
connection of his PTSD.  Therefore, the majority of the 
examination reports are directed at the proper diagnosis of 
his symptomatology and upon connecting the diagnosed PTSD 
with in service stressors.  The veteran's GAF was noted to be 
35.  One examiner noted that it was clear that the veteran 
was markedly impaired in social and occupational functioning.  
Both VA examiners found the veteran's other mental diagnoses 
including panic attacks and depression either all or 
partially secondary to service or the PTSD.

The veteran was examined by VA in September 2002.  The 
examiner diagnosed PTSD/panic disorder.  He assigned a GAF of 
35 to 40, noting that the veteran, with his severe panic 
attacks, depression, and PTSD symptoms, may not be able to 
achieve any meaningful employment.  The examiner concluded 
that in his opinion the veteran was currently unemployable.

The veteran was again examined by VA shortly thereafter in 
October 2002.  The examiner noted similar PTSD symptomatology 
but assigned a GAF of 50 to 60.  

In an April 2003 letter, the veteran's treating VA 
psychologist noted that he had seen the veteran on five 
occasions for treatment.  His overall clinical impression of 
the veteran was that he was suffering from PTSD with impaired 
thinking and judgment, mood instability, and chronic problems 
with family, work, and authority figures.  He noted that 
during the veteran's last Compensation & Pension examination 
the veteran had been rated as functioning within the 50-60 
range on the GAF.  It was the psychologist's impression that 
the veteran was functioning at 45 on the GAF.

The veteran's treating VA psychiatrist opined in November 
2003 that the veteran remained totally and permanently 
disabled and unemployable.  He continued to experience 
intrusive thoughts, flashbacks, nightmares, and 
hypervigilance.  He had been unable to function socially and 
had continued to isolate.

The veteran testified before the undersigned at a hearing in 
March 2004.  His representative presented a summary of the 
medical evidence supporting the veteran's claim for 
retroactive increased ratings for all applicable time periods 
since the effective date of service connection.  He 
maintained the opinions of the veteran's treating mental 
health providers supported the contention that he was 
unemployable and entitled to a 100 percent schedular 
disability rating or in the alternative a total disability 
evaluation based on individual unemployability (TDIU).

The veteran reported that he last worked as a car salesman in 
1993.  He had been terminated from employment because he had 
an argument with his manager.  Prior to that employment he 
had a career as a subcontracting designer in electronics, 
although each contract had been for short periods of time, 
none had been terminated prematurely because of PTSD 
symptomatology.

Rating Criteria

The veteran's PTSD is evaluated by the RO during the relevant 
periods as 30 and 50 percent disabling under Diagnostic Code 
(Code) 9411.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply; however, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations before the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, before November 7, 1996, the Board may apply only 
the previous version of the rating criteria.  As of November 
7, 1996, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran. 

The Board notes that the RO considered both versions of the 
regulations in its adjudication of the veteran's claim.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  Bernard, 4 Vet. App. at 392-94. 

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOPGCPREC 9-93.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is in order when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and when the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2003).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Analysis

In this case, the Board finds that the rating criteria in 
effect prior to November 7, 1996 support entitlement to a 70 
percent rating during the period of March 1, 1996 to February 
5, 1998.  The provisions of 38 C.F.R. § 4.16(c) (1996), also 
in effect prior to November 1996, direct that a 100 percent 
schedular rating be assigned during this period.

Under the old criteria, a 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  This severe impairment is supported by 
the evidence that shows the veteran's PTSD, anxiety and 
depressive disorders were productive of social isolation, 
difficulty sleeping, periodic nightmares, persistent anxiety, 
panic attacks with agoraphobia, and irritability.

Under the criteria in effect prior to the 1996 revisions, 
4.16(c) provided for a 100 percent schedular evaluation when 
the only compensable service-connected disability was a 
mental disorder that precluded the veteran from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(c) (1996).  The Board finds that evidence is in 
relative equipoise regarding whether the veteran was during 
this period of time precluded from securing or following a 
substantially gainful occupation.  The SSA records indicate 
that the veteran was granted disability benefits based upon 
both his mental disorder - not identified by that agency as 
PTSD - as well as serious physical disorders.  However, the 
symptoms of severe anxiety and panic attacks that frequently 
disabled the veteran, as well as his episodes of depression 
and bouts of uncontrollable anger did prevent the veteran 
from gaining employment.  The veteran was also noted to have 
difficulty establishing relationships, staying secluded in 
his room.  After having carefully considered this matter, the 
Board is of the opinion that the evidence in this case is in 
relative equipoise.  Under the circumstances, a 100 percent 
schedular rating may be granted during this period, applying 
the "benefit of the doubt" rule.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003), 38 C.F.R. 
§ 4.16(c) (1996).  

Subsequent to July 1, 1998, the Board finds the evidence 
supports a 100 percent disability rating under the revised 
criteria.  The evidence shows that upon the veteran's release 
from the PRRP in June 1998 he was noted to have a GAF of 35 - 
indicating major impairment.  His capacity to function in job 
situations was very poor and he was specifically noted to be 
totally disabled.  The evidence has shown little improvement 
since that time.  The June 1998 VA psychiatric examination 
resulted in a GAF of 40 - also indicative of major impairment 
such as the inability to keep a job.  The May and June 2001 
examiners found marked impairment in social and occupational 
functioning.  The September 2002 examiner found the veteran 
would not be able to achieve any meaningful employment and a 
GAF of 35 to 40 was assigned.

While the October 2002 examiner found a GAF of 50 to 60 - not 
indicative of disability commensurate with a 100 percent 
rating, the Board finds this opinion outweighed by the 
veteran's treating VA psychiatrist and therapist who 
submitted statements in 2003 endorsing much more severe 
impairment - total and permanent disability and 
unemployability.

The Board finds the evidence of disability sufficient to show 
the veteran's service-connected PTSD manifested total 
occupational and social impairment supporting a 100 percent 
schedular rating from July 1, 1998 to the present.

The benefits sought on appeal are accordingly granted.


ORDER

Entitlement to an increased evaluation to 100 percent for 
PTSD is granted from March 1, 1996 to February 5, 1998, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an increased evaluation to 100 percent for 
PTSD is granted from July 1, 1998 to the present, subject to 
the regulations governing the payment of monetary awards.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



